Exhibit 10.1

 






7961 Shaffer Parkway • Suite 5 • Littleton, CO USA 80127

[g201681kci001.jpg]






Telephone: (720) 981-1185 • Facsimile: (720) 981-1186

 

 

 

 

November 7, 2005

 

Mr. Willie McLucas

            Chairman

Luzon Minerals Ltd.

9th Floor, 555 Burrard Street

Box 273, Two Bentall Centre

Vancouver, British Columbia V7X 1M8

 

Dear Willie:

 

Purchase and Sale of Amayapampa Gold Project
- Fifth Amendment to Purchase Agreement

 

Further to our agreement dated December 11, 2003, as amended by our agreements
dated May 28, 2004, July 29, 2004, January 19, 2005 and July 18, 2005
(collectively, the “Agreement”), which sets out our agreement on the terms on
which Vista Gold Corp. (“Vista”) has agreed to sell to Luzon Minerals Ltd.
(“Luzon”), and Luzon has agreed to purchase, Vista’s interest in the Amayapampa
Gold Project, this letter confirms our agreement to further amend the terms of
the Agreement in the manner described below. All capitalised terms used and not
otherwise defined herein have the meanings ascribed to those terms in the
Agreement.

 

Subject to the approval of the TSX Venture Exchange with respect to matters
relating to Luzon (such approval to be applied for and obtained within the time
periods described below), we hereby agree to further amend the Agreement as
follows:

 

1.                                        Paragraph 1(a) of the Agreement is
hereby amended to replace the reference to “1,000,000 common share purchase
warrants” with a reference to “1,500,000 common share purchase warrants, so it
reads as follows:

 

“(a)                            The aggregate purchase price will be comprised
of U.S.$2,700,000, either 3,250,000 or 4,250,000 common shares in the capital of
Luzon (“Common Shares”), and 1,500,000 common share purchase warrants (with the
terms described below), and will be payable as follows:”

 

2.                                        Subparagraph 1(a)(iii) of the
Agreement is hereby amended to delete sub-subparagraphs (C) and (D), and replace
those provisions with the following:

 

“(iii)                         (C) within five days of receiving approval of the
TSX Venture Exchange, Luzon will issue to Vista 3,000,000 Common Shares and
1,500,000 warrants, each warrant entitling the holder to acquire one Common
Share at an exercise price of CDN$0.15 (subject to adjustment in the events and
in the manner set forth in the certificate evidencing such warrants) for a
period commencing on the date the warrants are

 

--------------------------------------------------------------------------------


 

issued and ending on the earlier of (1) the second anniversary of such date, and
(2) the 15th  business day following the date on which Luzon provides Vista with
notice that the closing trading price of the Common Shares has been CDN$0.25 or
greater for a period of 20 consecutive trading days (the terms of the
certificate evidencing such warrants to be acceptable to Vista acting
reasonably).”

 

3.                                       Subparagraph 1(a)(iv) of the Agreement
is hereby amended to replace the reference to “U.S.$2,500,000” with a reference
to “U.S.$2,600,000”, so it reads as follows:

 

“(iv)                        Within five days of the date that is the earlier of
(A) December 1, 2006 or (B) the date that Luzon completes obtains financing
sufficient to commence construction at the Amayapampa Project, Luzon will pay to
Vista U.S.$2,600,000. Any unpaid cash portion of such payment will accrue
interest at LIBOR plus 2% per month.”

 

Luzon hereby agrees to use all commercially reasonable efforts to apply for and
obtain the approval of the TSX Venture Exchange with respect to all matters
relating to Luzon referred to in this letter (including but not limited to the
issuance of the 3,000,000 Common Shares and 1,500,000 warrants referred to in
section 2 of this letter) as soon as possible after the date of this letter and
in any event, agrees to file a written application for such approval with the
TSX Venture Exchange, and to provide Vista with a copy of such application,
within five business days of the date of this letter. Unless otherwise agreed by
Vista in its sole discretion, Vista’s agreement to amend the Agreement as
outlined in this letter is conditional upon Luzon obtaining the written approval
of the TSX Venture Exchange with respect to all matters relating to Luzon
referred to in this letter or otherwise in the Agreement, by no later than
November 21, 2005.

 

Yours truly,

 

 

VISTA GOLD CORP.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael B. Richings

 

 

Michael B. Richings,

President and CEO

 

 

Agreed to and accepted as of this 7th day of November, 2005

 

 

 

 

 

LUZON MINERALS LTD.

 

 

 

 

 

 

 

By:

/s/ Willie McLucas

 

 

Authorized Signatory

 

 

Name: Willie McLucas

Title: Chairman

 

 

-2-

--------------------------------------------------------------------------------

 